As filed with the Securities and Exchange Commission on November 22, 2010 Registration No. 333-169066 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TUNDRA GOLD CORP. (Exact name of Registrant as specified in its charter) Nevada 27-2019656 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification No.) Tundra Gold Corp. irginia Street, 8th Floor Reno, Nevada 89501 Telephone: (775) 398-3012 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Gurpartap Singh Basrai Tundra Gold Corp. irginia Street Reno, Nevada, 89501 Telephone: (775) 398-3012 Facsimile: (775) 686-2401 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all correspondence to: David Lubin, Esq. David Lubin & Associates, PLLC 5 North Village Avenue Rockville Centre, New York 11570 Telephone: (516) 887-8200 Facsimile: (516) 887-8250 i Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box:[x] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer □ Accelerated filer □ Non-accelerated filer □ Smaller reporting company x ii Calculation of Registration Fee Title of Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.0001 per share(1) $33.80 (3) Total $33.80 (3) Represents common shares currently outstanding to be sold by the selling security holders. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded and any national exchange and in accordance with Rule 457, the offering price was determined by the price shares were sold to the selling security holders in private placement transactions. The selling shareholders may sell shares of our common stock at a fixed price of $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The fixed price of $0.10 has been determined as the selling price based upon the original purchase price paid by the selling security holders of $0.01 per share for 3,500,000 common shares and $0.05 per share for 1,240,000 common shares plus an increase based on the fact the shares will be liquid and registered.There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. (3)Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED , 2010 iii TUNDRA GOLD CORP. 4,740,000 Shares of Common Stock This prospectus relates to the resale of 4,740,000 shares of common stock, par value $0.0001, of Tundra Gold Corp., which are issued and outstanding and held by persons who are stockholders of Tundra Gold Corp. Our common stock is presently not traded on any market or securities exchange. The shares of our common stock can be sold by selling security holders at a fixed price of $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The fixed price of $0.10 has been determined as the selling price based upon the original purchase price paid by the selling shareholders of $0.01 per share for 3,500,000 of the shares and $0.05 per share for 1,240,000 of the shares, plus an increase based on the fact the shares will be liquid and registered. As a result of our business activities, the subscription price paid by investors in the second private placement was higher than in the first.After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with FINRA, for our common stock to be eligible for trading on the Over the Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. Investing in our securities involves significant risks. See “Risk Factors” beginning on page 3. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. The selling security holders may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is , 2010 iv Table of Contents Page Prospectus Summary 1 Risk Factors 9 The Offering 19 Use of Proceeds 19 Dilution 20 Determination of Offering Price 20 Forward Looking Statements 20 Selling Security holders 21 Plan of Distribution 23 Description of Securities 26 Interest of Named Experts and Counsel 26 Description of Business 26 Description of Property 29 Legal Proceedings 32 Market for Common Equity and Related Stockholder Matters 33 Dividend Policy 33 Share Capital 33 Management’s Discussion and Analysisof Financial Condition and Results of Operations 34 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Directors, Executive Officers, Promoters, and Control Persons 37 Director Independence 38 Executive Compensation 38 Security Ownership of Certain Beneficial Owners and Management 39 Certain Relationships and Related Transactions 40 Expenses of Issuance and Distribution 40 Legal Matters 40 Indemnification for Securities Act Liabilities 41 Experts 41 Where You Can Find More Information 41 Financial Statements F-1 Information not Required in Prospectus 44 v PROSPECTUS SUMMARY As used in this prospectus, references to the “Company,” “we,” “our,” “us,” or “Tundra” refer to Tundra Gold Corp., unless the context otherwise indicates. The following summary highlights selected information contained in this prospectus. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Corporate Background Tundra Gold Corp. was incorporated under the laws of the State of Nevada on September 16, 2009 under the name Titan Gold Corp. On February 25, 2010, the Company amended its articles of incorporation to change its name from Titan Gold Corp to Tundra Gold Corp.Tundra is an exploration-stage company as defined by the U.S. Securities and Exchange Commission (“SEC”) and we are in the business of exploring and if warranted, advancing certain unpatented mineral properties to the discovery point where we believe maximum shareholder returns can be realized. Our primary focus is in the gold sector and our only mineral property at this time consists of 5 unpatented claims located in Marietta, Mineral County, Nevada (the “Marietta”). We are dependent upon making a gold deposit discovery at Marietta for the furtherance of the Company. Should we be able to make an economic find at Marietta, we would then be solely dependent upon the Marietta mining operation for our revenue and profits, if any. The Marietta claims presently do not have any mineral resources or reserves. There is no mining plant or equipment located within the property boundaries. Currently, there is no power supply to the mineral claims. The probability that ore reserves that meet SEC guidelines will be discovered on an individual hard rock prospect at Marietta is undeterminable at this time. A great deal of work is required on the Marietta property before a determination as to the economic and legal feasibility of a mining venture on it can be made. MinQuest has provided a work plan for the first year that will include scanning all currently available data, georeferencing all maps in order to digitize drill hole locations, geology and geochemistry. A spread sheet of drill hole information will be compiled from the known historical drilling. There is no assurance that a commercially viable deposit will be proven through the exploration efforts by us at Marietta. We cannot assure you that funds expended on our Marietta property or other properties that we may acquire in the future will be successful in leading to the delineation of ore reserves that meet the criteria established under SEC mining industry reporting guidelines. 1 Strategy Our primary focus in the natural resource sector is gold.Though it is possible to take a resource property that hosts a viable ore deposit into mining production, the costs and time frame for doing so are considerable, and the subsequent return on investment for our shareholders would be very long term indeed. We therefore anticipate optioning or selling any ore bodies that we may discover to a major mining company. Acquisition of Interest On May 18, 2010 the Company executed a property lease agreement with MinQuest, Inc. (“MinQuest”) whereby the Company leased certain unpatented mineral claims from MinQuest collectively referred to as the Marietta (the “Marietta”).The lease agreement is for a period of 20 years with annual lease payments of $5,000 due on May 15 of each year.There are no minimum annual exploration expenditures required under the agreement. Description and location of the Marietta The Marietta is located in Mineral County, Nevada, 120 km north of Tonopah and currently consists of 5 unpatented claims. Exploration History of the Marietta Exploration history includes some small unrecorded production from the property that likely occurred between the early 1900’s and 1940’s.Modern exploration was confined to work conducted by American Gold Resources (AGR) from 1989 to 1992.AGR completed a total of 59 drill holes testing the above referenced resource area.Of this amount, 33 holes were drilled on 50 feet centers while the remaining holes were drilled on 200 feet centers.Drilling to a depth of 350 feet has defined a mineralized zone that is mostly hosted within a graben of calcareous sandstone with quartz veins.Further work is needed to determine the strike and extent and depth of the mineralization. Geology of the Marietta The Marietta is located within the Walker Lane trend.The Walker Lane is a linear north-northwest trending depression extending some 800 km (500 miles) north from the Garlock Fault-Las Vegas area to south-central Oregon. Within it are Walker, Goose, and Pyramid Lakes. This trough is part of the Walker Lane Fault Zone, a major tectonic system that includes Owens and Death Valleys and several prominent faults, and is the site of many contemporary earthquakes. Located at the juncture of two contrasting tectonic styles, the Sierra Nevada and the Basin and Range, the Walker Lane region is deforming in a complex way by both extensional and transcurrent (sliding) fault movements. 2 The Walker Lane shear zone straddles the border between Nevada and California and has a long history of exploration and mining, dating back to the discovery of the famous Comstock Lode in the late 1850s. The Walker Lane is notable for its numerous occurrences of volcanic-hosted epithermal gold and silver deposits.The project area covers sheared and brecciated silciclastic rocks of the Triassic Excelsior Formation intruded by a porphyryitic quartz-monzonite of Laramide age.The mineralized zone is mostly hosted within a graben of calcareous sandstone with quartz veins. Current State of Exploration The Marietta claims presently do not have any mineral resources or reserves. There is no mining plant or equipment located within the property boundaries. Currently, there is no power supply to the mineral claims. Geological Exploration Program The Company is in the process of compiling all historic drilling and sampling results.These results will be evaluated to determine if one or more precious metals may exist within the property boundaries.Our planned program includes compilation of all activities to the present with the goal of producing an outline of mineralized areas that will guide further exploration drilling.However, this program is exploratory in nature and no minable reserves may ever be found. Intellectual Property Rights We do not have any intellectual property rights. Competition The mineral exploration industry is intensely competitive, highly fragmented and subject to rapid change.We may be unable to compete successfully with our existing competitors or with any new competitors.We compete with many exploration companies which have significantly greater personnel, financial, managerial, and technical resources than we do.This competition from other companies with greater resources and reputations may result in our failure to maintain or expand our business. 3 Government Regulations Mineral resource exploration, production and related operations are subject to extensive rules and regulations of federal, state and local agencies.We may be required to obtain work permits, post bonds and perform remediation work for any physical disturbance to the land in order to comply with these laws.While our planned exploration program budgets for regulatory compliance, there is a risk that new regulations could increase our costs of doing business and prevent us from carrying out exploration program. Failure to comply with these rules and regulations can result in substantial penalties.Our cost of doing business may be affected by the regulatory burden on the mineral industry. We believe that compliance with the laws will not adversely affect our business operations Employees We currently have no employees. Property The Company currently maintains its executive offices on a shared basis at 200 S. Virginia, 8th Floor, Reno, Nevada, 89501. We have a one year lease that commenced March 1, 2010 at a rate of $169 per month. See “Acquisition of Interest” above. The Offering Securities offered: 4,740,000 shares of common stock Offering price: The selling security holders will be offering their shares of common stock at a price of $0.10 per share, which includes an increase from their purchase price based on the fact the shares will be liquid and registered.Thisis a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. Shares outstanding prior to offering: 24,740,000 shares of common stock. 4 Shares outstanding after offering: 24,740,000 shares of common stock. Our sole executive officer and a director currently own 80.84% of our outstanding shares of common stock.As a result, he has substantial control over all matters submitted to our stockholders for approval. Market for the common shares: There has been no market for our securities. Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the FINRA for our common stock to eligible for trading on the Over-The-Counter Bulletin Board.We do not yet have a market maker who has agreed to file such application. There is no assurance that a trading market will develop, or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. Summary of Risk Factors: RISK FACTORS RELATING TO OUR COMPANY We are an exploration stage company, have generated no revenues to date and have a limited operating history upon which we may be evaluated. We expect losses in the future because we have no revenue to offset losses. Our business model is unproven and our success is dependent on our ability to develop and our mineral property. We require additional funding and our operations could be curtailed if we are unable to obtain required additional funding when needed. Our independent auditor has issued a going concern opinion after reviewing our financial statements; our ability to continue is dependent on our ability to raise additional capital and our operations could be curtailed if we are unable to obtain required additional funding when needed. Because we anticipate our operating expenses will increase prior to our earning revenues, we may never achieve profitability 5 The loss of our sole executive officer or the failure to hire qualified employees or consultants would damage our business. Because our sole executive officer and directors serve as officers and directors and consultants to other companies engaged in mineral exploration, a potential conflict of interest could negatively impact our ability to acquire properties to explore and to run our business. If we do not complete the property lease payments mandated in our Minerals Lease and Agreement with MinQuest, Inc. (“MinQuest”) we will lose our interest in the Marietta and our business may fail. Because of our reliance on MinQuest our operations would be severely impacted should our relationship with MinQuest be terminated for any reason. Because of the speculative nature of exploration and development, there is a substantial risk that our business will fail. We may not be able to compete with current and potential exploration companies, some of whom have greater resources and experience than we do in developing mineral reserves. We may not have the funds to purchase all of the supplies, manpower and materials we need to begin exploration which could cause us to delay or suspend operations. The prices of metals are highly volatile and a decrease in metals prices could result in us incurring losses. Because our business involves numerous operating hazards, we may be subject to claims of a significant size which would cost a significant amount of funds and resources to rectify. This could force us to cease our operations, which will cause you a loss of your investment. Damage to the environment could result from our operations.If our business is involved in one or more of these hazards, we may be subject to claims of a significant size which could force us to cease our operations. Because access to Marietta is limited during inclement weather conditions this could result in delays in our exploration 6 Our principal stockholder, who is our sole executive officer and a director, owns a controlling interest in our voting stock. Therefore investors will not have any voice in our management, which could result in decisions adverse to our general shareholders. RISK FACTORS RELATING TO OUR COMMON STOCK We may, in the future, issue additional common shares, which would reduce investors’ percent of ownership and may dilute our share value. Our sole executive officer and a director owns a controlling interest in our voting stockand may take actions that are contrary to your interests, including selling their stock. The market for penny stocks has experienced numerous frauds and abuses which could adversely impact investors in our stock. The offering price of our common stock could be higher than the market value, causing investors to sustain a loss of their investment. State securities laws may limit secondary trading, which may restrict the states in which and conditions under which you can sell the shares offered by this prospectus. Currently there is no public market for our securities, and there can be no assurances that any public market will ever develop or that our common stock will be quoted for trading and, even if quoted, it is likely to be subject to significant price fluctuations. If a market develops for our shares, sales of our shares relying upon Rule 144 may depress prices in that market by a material amount. We may be exposed to potential risks resulting from new requirements under Section404 of the Sarbanes-Oxley Act of 2002. Because we are not subject to compliance with rules requiring the adoption of certain corporate governance measures, our stockholders have limited protections against interested director transactions, conflicts of interest and similar matters. 7 The costs to meet our reporting and other requirements as a public company subject to the Exchange Act of 1934 will be substantial and may result in us having insufficient funds to expand our business or even to meet routine business obligations. Use of proceeds: We will not receive any proceeds from the sale of shares by the selling security holders. Summary Financial Information for the period September 16, 2009 (inception) to April 30, 2010 Statement of Operations Data: Operating revenues $
